Rubin, J., concurs in a memorandum as follows:
Based upon the prior rulings in this matter, which constitute law of the case, I am constrained to concur in the result. However, it should be noted that the issues raised upon this appeal regarding the valuation of the property and the costs of removing violations at the premises are complex and require for their resolution the particular technical expertise of the Division of Housing and Community Renewal. Therefore, *333under the doctrine of primary jurisdiction, they should not have been entertained by the courts in the first instance (compare, People v Port Distrib. Corp., 114 AD2d 259, 265; Eli Haddad Corp. v Cal Redmond Studio, 102 AD2d 730). The question of concurrent jurisdiction is secondary for, as the Court of Appeals has observed: "Though the agency’s jurisdiction is not exclusive, the court postpones its action until it has received the agency’s views” (Capital Tel. Co. v Pattersonville Tel. Co., 56 NY2d 11, 22). The better practice would have been to withhold judicial determination of this matter in the exercise of discretion pending resolution of the proceedings before the administrative agency (Eli Haddad Corp. v Cal Redmond Studio, supra; see also, Matter of Raynes Assocs. Ltd. Partnership v State Div. of Hous. & Community Renewal, 142 Misc 2d 90).